Case 2:21-cv-00104-RCY-LRL Document1 Filed 02/18/21 Page 1 of 19 PagelD# 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Norfolk Division

 

CLAIMS COMPENSATION BUREAU, LLC 5
1100 East Hector Street :
Suite 250 2

Conshohocken, PA 19428
Civil Action No. 2:21-cv-104

Plaintiff,
v.
SLEEP NUMBER CORPORATION
SERVE: Corporation Service Company

100 Shockoe Slip F12
Richmond, VA 23219

Defendant.

 

VERIFIED COMPLAINT

Plaintiff, Claims Compensation Bureau, LLC (“CCB”), as assignee of Portfolio Recovery
Associates, LLC (“PRA”), brings this Verified Complaint and asserts the following causes of
action against defendant, Sleep Number Corporation, formerly known as Select Comfort
Corporation, and hereinafter referred to as “Defendant.”

I. PRELIMINARY STATEMENT

1. CCB, as assignee of PRA, brings this action for a declaratory judgment,
preliminary and permanent injunctions, compensatory damages, and related relief to prevent
Defendant from continuing to cause substantial, immediate and irreparable harm to CCB by its
ongoing breaches of a Bill of Sale and Assignment of Claims Agreement (the “Claims

Agreement”) between the parties.
Case 2:21-cv-00104-RCY-LRL Document1 Filed 02/18/21 Page 2 of 19 PagelD# 2

2, Pursuant to the Claims Agreement, a copy of which is attached hereto as Exhibit
1, PRA paid $810,000 to Defendant to purchase all of Defendant’s rights, claims and interests in
a class action lawsuit pending in the United States District Court for the Eastern District of New
York, captioned /n re Payment Card Interchange Fee and Merchant Discount Antitrust
Litigation, MDL No. 1720 (E.D.N.Y.) (the “PCI Litigation’).

3. The PCI Litigation is one of the largest class action lawsuits in history, with the
certified class consisting of all merchants who, like Defendant, accepted Visa or Master Card
credit cards during the class period, from January 1, 2004 through January 25, 2019. The
merchants claim that they paid excessive fees on credit card transactions because Visa and
MasterCard, individually, and together with their respective member banks, violated the antitrust
laws,

4, In addition to purchasing Defendant’s interest in the PCI Litigation, PRA
purchased all of the data and documentation relating to Defendant’s credit card transactions
during the class period, materials that are necessary for PRA to file a claim in the PCI Litigation
and obtain its share of any settlement or recovery as Defendant’s assignee. See Claims Agr., § 1.

5, After a definitive settlement agreement was approved by the District Court in the
PC] Litigation in December 2019, PRA requested that Defendant provide it with updated data
and documentation for credit card transactions that occurred during the class period after the
execution of the Claims Agreement.

6. Defendant refused, contending that the claims purchased by PRA did not include
claims arising from credit card transactions that occurred after the Claims Agreement was

executed.
Case 2:21-cv-00104-RCY-LRL Document1 Filed 02/18/21 Page 3 of 19 PagelD# 3

7. Defendant’s position is belied by the express terms of the Claims Agreement,
pursuant to which PRA purchased the entirety of Defendant’s interest in the PCI Litigation,
including “any actual or potential claims ... based on transactions... to which Seller is, has
been, and/or may be a party, whether or not identified or specifically identified or identifiable
as of the date hereof, and whether or not now existing or hereafter arising.’ See Claims Agr.,
§ C (emphasis added).

8. Although the language of the Claims Agreement could not be clearer, Defendant
has yet to alter its position, fo acknowledge the ownership rights of PRA or its assignee CCB, or
to produce the additional data and documentation.

9, As aresult, CCB is suffering substantial, immediate and irreparable injuries.
Among other harms, CCB is unable to assemble and ultimately file claims in the PCI Litigation
for overcharges on credit card transactions occurring during the class period after the execution
of the Claims Agreement; these claims are valued at approximately $1.4 million,

10, Defendant, moreover, has stated in writing that it is actively seeking to sell such
claims to a third party, which would not only violate CCB’s rights as the owner of the claims, but
mislead any third party who purchases them in the false belief that they are Defendant’s to sell.

11. Indeed, Defendant has even offered to sell such claims to CCB — again — for an
additional purchase price, thus revealing that Defendant’s true purpose is to obtain an additional
payment from CCB for something that CCB already owns.

12. To remedy Defendant’s ongoing violations of the Claims Agreement, CCB seeks
and is entitled to, among other relief, (a) a declaratory judgment confirming that it is the sole and
rightful owner of all of Defendant’s claims in the PCI Litigation, including those arising from

credit card transactions post-dating the Claims Agreement; (b) a preliminary and permanent
Case 2:21-cv-00104-RCY-LRL Document1 Filed 02/18/21 Page 4 of 19 PagelD# 4

injunction to require Defendant to provide all of the data and documents relating to such claims,
and to prohibit Defendant from selling such claims to a third party; and (c) compensatory
damages.

II. PARTIES

13. Plaintiff, CCB, is a limited liability corporation organized and existing under
Delaware law with its principal place of business at 1100 East Hector Street, Suite 250,
Conshohocken, PA 19428.

14. CCB brings this action as the assignee of PRA, which assigned its interest in the
Claims Agreement to CCB pursuant to a Transfer and Novation Agreement dated August 25,
2020, a copy of which is attached hereto as Exhibit 2.

15. PRA isa limited liability corporation organized and existing under Delaware law
with its principal place of business at 120 Corporate Boulevard, Norfolk VA 23502.

16. Both CCB and PRA are wholly owned by PRA Group, Inc. (“PRA Group”), a
corporation organized and existing under Delaware law with its principal place of business at
120 Corporate Boulevard, Norfolk, VA 23502.

17. Defendant is a corporation organized and existing under Minnesota law with its
principal piace of business at 9800 59th Avenue North, Minneapolis, MN 55442.

18. At the time Defendant entered into the Claims Agreement, it was operating as
Select Comfort Corporation. Defendant has since changed its name, is currently operating as

Sleep Number Corporation, and remains bound by the Claims Agreement.
Case 2:21-cv-00104-RCY-LRL Document1 Filed 02/18/21 Page 5 of 19 PagelD# 5

il JURISDICTION AND VENUE
19, This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(1)
because there is complete diversity of citizenship between the parties, and the amount in
controversy exceeds $75,000 exclusive of interest and costs.
20, This Court has personal jurisdiction over Defendant, and venue over this dispute
pursuant to 28 U.S.C. § 1391(b)(1) and (2), because (a) Defendant regularly does business in this
district; (b) a substantial part of the events or omissions giving rise to the claims occurred in this
district; and (c) the Claims Agreement contains a choice-of-forum clause, pursuant to which the
parties agreed that:
ANY LEGAL ACTIONS BETWEEN OR AMONG BUYER AND
SELLER REGARDING THIS AGREEMENT OR THE CLAIMS SHALL
BE BROUGHT EXCLUSIVELY IN THE STATE OR FEDERAL
COURTS IN THE CITY OF NORFOLK IN THE COMMONWEALTH
OF VIRGINIA, AND EACH OF THE PARTIES HEREBY CONSENTS
TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS (AND OF
THE APPROPRIATE APPELLATE COURTS) IN ANY SUCH ACTION
AND WAIVES ANY OBJECTION TO VENUE LAID THEREIN.

See Claims Agr. § 7(g) (emphasis in original),

IV. FACTS

A. Background

21, PRA Group (formerly Portfolio Recovery Associates, Inc.) was founded in 1996
in Norfolk, Virginia.

22, PRA Group later formed PRA as a wholly owned subsidiary.

23. A principal focus of PRA’s business is to purchase charged off accounts from
lenders and other creditors and to collect on such accounts by providing the borrowers with

affordable plans and payment options.

24. PRA Group acquired CCB in 2010 and is its sole and managing member.
Case 2:21-cv-00104-RCY-LRL Document1 Filed 02/18/21 Page 6 of 19 PagelD# 6

25, CCB is in the business of providing claims filing services to class members and
putative class members in securities-related class action litigation, antitrust-related class action
litigation, and other class action litigation.

26. CCB’s business also includes (i) purchasing claims from class members and
putative class members in securities-related class action litigation, antitrust-related class action
litigation, and other class action litigation, and (ii) selling such purchased claims to third parties
when appropriate.

27. When CCB purchases a claim from a class member or putative class member, the
seller of the claim obtains the benefit of an immediate, substantial cash payment in exchange for
a claim that otherwise may take years to be resolved and could yield little to no recovery.

28. While CCB hopes to obtain a return on its investment, it assumes all the risk
associated with the class action claims that it purchases, including the possibility that the claim
will result in either no recovery to CCB or a recovery below the amount that CCB paid for the
claim, CCB also evaluates, periodically, whether to hold the claim or sell it.

B. The Purchase of Defendant’s Interest in the PCI Litigation

29.‘ In or about October 2013, Defendant approached CCB about the possibility of
selling its interest in the PCT Litigation.

30. The PCI Litigation, as alleged above, is one of the largest class action lawsuits in
history, with the certified class consisting of all merchants who have accepted Visa or
MasterCard credit cards during the class period. The merchants claim that they paid excessive
fees on credit card transactions because Visa and MasterCard, individually, and together with

their respective member banks, violated the antitrust laws.
Case 2:21-cv-00104-RCY-LRL Document1 Filed 02/18/21 Page 7 of 19 PagelD# 7

31. Defendant is the parent corporation of Select Comfort Retail Corporation
(“SCRC”), a Minnesota corporation that does business as “Sleep Number,” and of Select
Comfort SC Corporation (“SCSCC”), a Minnesota corporation that does business as
“Comfortaire.”

32, Both SCRC and SCSCC are in the business of selling, at wholesale and retail,
mattresses and other sleep-related products and accessories. The two companies are
“Merchants” within the definition of the certified class in the PCI Litigation because they
accepted Visa and Master Card credit cards during the class period.

33. As the parent corporation of SCRC and SCSCC, Defendant had the right and
authority fo sell the claims of SCRC and SCSCC in the PCI Litigation, a fact that Defendant
specifically represented in the Claims Agreement. See Claims Agr, § B.

34, After several weeks of discussion and negotiation, the Claims Agreement was
executed on December 24, 2013.

35, The parties to the Claims Agreement were Defendant, as Seller, and PRA, as
Buyer.

36. As alleged above, PRA and CCB are affiliated companies and each is wholly
owned by PRA Group.

37, Pursuant to the Claims Agreement, PRA purchased all of Defendant’s rights,
claims and interests in the PCI Litigation for a purchase price of $810,000, which PRA paid in a

lump sum immediately upon execution of the Claims Agreement. See Claims Agr, §§ 1, 4.
Case 2:21-cv-00104-RCY-LRL Document1 Filed 02/18/21 Page 8 of 19 PagelD# 8

Cc. The Claims Purchased by PRA Included Claims Arising
From Both Past and Future Credit Card Transactions

38. Under Section 1 of the Claims Agreement, Defendant agreed to “sell[], transfer]]
and assign{] to [PRA], its successors and assigns, all right, title and interest in and to the
Claims.”

39, The term Claims was broadly defined to include both existing claims based on
past credit card transactions, and prospective claims based on future transactions. As set forth in
Section C:

[A]ny actual or potential claims, causes of action, choses in action, and
rights of [Defendant] in respect of [the PCI Litigation] based on transactions
or relationships to which [Defendant] is, has been and/or may be party,
whether or not specifically identified or identifiable as of the date hereof,
and whether or not now existing or hereafter accruing or arising, including
without limitation, any subsequent, renegotiated, modified or otherwise
refiled litigation and/or settlement arising out of the same or similar class
action proceedings, including any and all rights arising out of any rejection,
dismissal, modification or transfer of the [PCI Litigation], and any filings of
similar claims in another other jurisdiction, are referred to herein
collectively as the “Claims.”

40. _—_ By the Claims Agreement’s express terms, therefore, the Claims that were
purchased by PRA were not limited to claims arising from credit card transactions that occurred
prior to the execution of the Clatms Agreement. To the contrary, the Claims included “any
actual or potential claims... based on transactions ... to which [Defendant] is, has been, and/or
may be a party, whether or not identified or specifically identified or identifiable as of the date
hereof, and whether or not now existing or hereafter arising.” Id. (emphasis added).

41, Moreover, the Claims Agreement included only a single exception to the
definition of Claims, which Defendant requested and PRA accepted: “[F]or the avoidance of

doubt ‘Claims’ shall exclude any right, title or interest which [Defendant] may acquire after the

date of this Agreement by virtue of a transaction which results in the acquisition [by Defendant]
Case 2:21-cv-00104-RCY-LRL Document1 Filed 02/18/21 Page 9 of 19 PagelD# 9

of another entity or the rights of another entity which may have its own Claims in the [PCI
Litigation].” Jd. § 1.

42. Thus, while Defendant requested, and obtained, a carve-out to the definition for
claims arising in the future by virtue of Defendant’s acquisition of a third party, Defendant did
not request, and the Claims Agreement does not contain, any exception for claims arising in the
future by virtue of credit card transactions occurring after the execution of the Claims
Agreement,

43. Under the Claims Agreement, PRA also purchased the “Transaction Data”
relating to the Claims, which was defined as “all of [Defendant’s] right, title and interest in and
to ail trade data, transaction date, invoices, purchase orders, sales orders, proofs of delivery,
agreements, instruments and other documents and data evidencing, or relating or referred to in,
other otherwise in respect of, the Claims.” Jd.

44. Defendant represented in the Claims Agreement that it had already furnished PRA
with all of the Transaction Data relating to Claims arising from credit card transactions that pre-
dated the execution of the Claims Agreement. Jd. § 3{i).

45. However, because the Claims Agreement specifically contemplated that Claims
would also arise from credit card transactions occurring in the future, Defendant separately
agreed that “[Defendant] shall continue to promptly provide the Transaction Data to [PRA]
upon receipt or upon request by [PRA] uatil such time as all Claims have been satisfied in
[PRA’s] sole discretion.” Id. (emphasis added).

D, The Settlement of the PCI Litigation

46. On December 13, 2013, the District Court in the PCI Litigation certified the

settlement class and formally approved a Definitive Class Settlement Agreement.
Case 2:21-cv-00104-RCY-LRL Document1 Filed 02/18/21 Page 10 of 19 PagelD# 10

47. Subsequently, several class members who had cbjected to the Definitive
settlement Agreement filed an appeal to the Court of Appeals for the Second Circuit.

48. On June 30, 2016, the Court of Appeals vacated the District court’s order
approving the Definitive Class Settlement Agreement.

49, Thereafter, the class representatives filed a Third Consolidated Amended Class
Action Complaint, and the parties conducted substantial discovery.

56. On or about September 18, 2018, the class representatives and defendants
executed a Superseding and Amended Definitive Class Settlement Agreement (the “Superseding
Agreement”),

Si. On December 13, 2019, the District Court approved the Superseding Agreement
and certified the settlement class.

52. In the Superseding Agreement, the class period is defined as the period from
January 1, 2004 through January 25, 2019, and the certified class includes “[a]il persons,
businesses, and other entities that have accepted any Visa-Branded Cards and/or Mastercard-
Branded Cards in the United States at any time from January 1, 2004 to January 25, 2019,”

53. Several class members who objected to the Superseding Agreement have filed an
appeai of the District Court’s order approving the Superseding Agreement. This appeal is
currently pending.

E. Select Comfort Violates the Clatms Agreement

54. After the District Court approved the Superseding Agreement, PRA contacted
Defendant and requested it to furnish the Transaction Data relating to credit card transactions
occurring in the period between December 24, 2013, when the Claims Agreement was executed,

and January 25, 2019, the end of the class period.

10
Case 2:21-cv-00104-RCY-LRL Document1 Filed 02/18/21 Page 11 of 19 PagelD# 11

55. PRA needed this additional Transaction Data so that it could compile and
ultimately file a claim in the PCI Litigation for a recovery encompassing all of the credit card
transactions for SCRC and SCSCC occurring within the class period.

56. PRA also needed this additional Transaction Data so that it could evaluate the
entire claim and the possibility of selling it to a third party.

57. By PRA’s estimation, the value of its claim relating to credit card transactions
occurring between the execution of the Claims Agreement and the end of the class period is
approximately $1.4 million.

58. On November 13, 2019, PRA received a letter from an attorney for Defendant
stating that Defendant would not honor the request for the updated Transaction Data because the
interest that PRA purchased, Defendant contended, was limited to claims arising from credit card
transactions occurring through the execution of the Claims Agreement, and did not include
claims arising from transactions occurring between that date and the end of the class period.

59. In the November 13, 2019 letter, a copy of which is attached hereto as Exhibit 3,
Defendant also stated:

[Defendant] has been contacted by several entities inquiring about
purchasing Select Comfort’s remaining interests in its claim. If [PRA]
would like to discuss purchasing those interests, Sleep Number is open to
those discussions. .. . If do not hear from you by November 27, 2019,
[Defendant] will understand that [PRA] does not wish to purchase
[Defendant’s] interest in any recovery resulting from transaction post-dating
December 24, 2013.

60. The November 13, 2019 letter, and the position that Defendant has continued to
take since that time, is groundless, completely at odds with the language of the Claims

Agreement, and an apparent attempt to extort an additional payment from PRA above and

beyond the paid-in-full purchase price of $810,000.

li
Case 2:21-cv-00104-RCY-LRL Document1 Filed 02/18/21 Page 12 of 19 PagelD# 12

61, After receiving this letter, PRA, through its attorney, advised Defendant that its
position was meritless and demanded that Defendant furnish the updated Transaction Data.

62, Defendant refused.

63. Despite receiving several follow-up demands from PRA’s attorney, Defendant
still has not furnished the updated Transaction Data, acknowledged PRA’s ownership rights, or
withdrawn its threat to sell claims that belong to CCB.

64. As aresuli, CCB, as PRA’s assignee, is suffering substantial, immediate and
irreparable harm because it is unable to prepare and file a claim in the PCI Litigation to recover
overcharges on credit card transactions for the period from December 24, 2013 through January
25, 2019.

65. Moreover, Defendant’s threat to sell such claims to a third party not only violates
CCB’s ownership rights, but such sale would mislead any third party who purchases the claims
with the false belief that they are Select Comfort’s to sell.

66. CCB is also suffering financial harm because the fair market value of the interest
that PRA purchased has been substantially reduced by Defendant’s misconduct. CCB typically
considers selling the class action claims that it purchases, but it cannot entertain offers for its
interest in the PCI Litigation because it would have to disclose to prospective purchasers
Defendant’s position, baseless as it is. No firm will purchase CCB’s interest for fair value given

the “cloud on title” that Defendant has unlawfully created.

12
Case 2:21-cv-00104-RCY-LRL Document1 Filed 02/18/21 Page 13 of 19 PagelD# 13

Vv. CLAIMS FOR RELIEF
Count One
Claim for Breach of The Claims Agreement

67. CCB repeats and incorporates by reference all of the foregoing allegations, as if
stated fully again.

68, The Claims Agreement is a valid and enforceable contract.

69. Pursuant to the Claims Agreement, PRA purchased the entirety of Defendant’s
interest in the PCI Litigation, which included claims arising from credit card transactions
occurring both before and after the execution of the Claims Agreement.

70, PRA also purchased the Transaction Data relating to credit card transactions
occurring both before and after the execution of ithe Claims Agreement.

71. Defendant agreed to furnish Transaction Data “upon request by [PRA].” See
Claims Agr., § 3(i).

72. By refusing to furnish Transaction Data for credit card transactions occurring
between December 24, 2013 and January 25, 2019, Defendant has breached the Claims
Agreement.

73, By taking the unfounded position that the claims purchased by PRA do not
include claims arising from credit card transactions occurring after December 24, 2013,
Defendant has breached the Claims Agreement.

74. By entertaining offers from third parties to purchase claims arising from credit
card transactions occurring after December 24, 2013, Defendant has breached the Claims

Agreement and violated CCB’s ownership rights.

13
Case 2:21-cv-00104-RCY-LRL Document1 Filed 02/18/21 Page 14 of 19 PagelD# 14

75.  Asaresult of Defendant’s breaches of the Claims Agreement, CCB is suffering
immediate and significant harm, including, but not limited to, (a) its inability to compile and file
claims in the PCI Litigation for credit card transactions occurring between December 24, 2013
and January 25, 2019; (b) the decrease in the fair value of the interest that it purchased; and (c)
the inability to consider selling the asset to a third party.

WHEREFORE, CCB respectfully requests judgment in its favor and against Defendant
for compensatory damages in an amount to be determined at trial but exceeding $75,000,
prejudgment interest, attorney’s fees and litigation expenses pursuant to Section 7(d) of the
Claims Agreement, costs, and such additional relief as the Court deems just.

Count Two

Claim for Declaratory Judgment

76, CCB repeats and incorporates by reference all of the foregoing allegations, as if
set forth fully again.
77. Defendant has contended, in letters from its attorney, that the interest purchased

by PRA under the Claims Agreement does not include claims arising from credit card
transactions occurring after December 24, 2013.

78. Based on this contention, Defendant has refused to furnish CCB with Transaction
Data for credit card transactions occurring after December 24, 2013, despite numerous written
demands for such materials from counsel for CCB.

79. Although Defendant’s position is groundless, an actual case or controversy exists
between the parties, within the meaning of the Virginia Declaratory Judgment Act, Virginia
Code § 8.01-184, ef seq., concerning the scope of the claims that PRA purchased from Defendant

under the Claims Agreement.

14
Case 2:21-cv-00104-RCY-LRL Document1 Filed 02/18/21 Page 15 of 19 PagelD# 15

80. A justiciable controversy exists because CCB has made a demand for updated
Transaction Data and Defendant has refused, while also threatening to sell to a third party the
portion of CCB’s interest arising from credit card transactions occurring after December 24,
2013.

WHEREFORE, CCB respectfully requests judgment in its favor and against Defendant
for the following relief:

a. declaration that under the Claims Agreement:
i. CCB is the sole and lawful owner of all claims arising from credit
card transactions by Defendant, SCRC and/or SCSCC from January 1, 2004 through January 25,
2019, and during any other class period that may be established in the PCI Litigation;

ii. Defendant has no rights or interests in any claims arising from
credit card transactions by Defendant, SCRC and/or SCSCC from January 1, 2004 through
January 25, 2019, and during any other class period that may be established in the PCI
Litigation;

ili. the claims purchased by PRA include claims arising from credit
card transactions occurring both before and after execution of the Claims Agreement; and

iv. the Transaction Data purchased by PRA includes data and
documents relating to credit card transactions occurring both before and after execution of the
Claims Agreement;

b. attorney’s fees and litigation expenses pursuant to Section 7(d) of the
Claims Agreement; and

c. such additional relief as the Court deems just.

15
Case 2:21-cv-00104-RCY-LRL Document1 Filed 02/18/21 Page 16 of 19 PagelD# 16

Count Three

Claims for Preliminary and Permanent Injunctions

81. CCB repeats and incorporates by reference all of the foregoing allegations, as if
set forth fully again.
82. CCB is suffering immediate and irreparable harm because, among other injuries:
a, CCB cannot prepare and ultimately file a claim in the PCI Litigation for a

recovery based on credit card transactions between December 24, 2013 and the end of the class
period;

b. Defendant is threatening to sell to a third party CCB’s claims arising from
credit card transactions occurring between December 24, 2013 and the end of the class period;
and

C. CCB cannot market or sell its interest in the PCI Litigation because of the
“cloud on title” caused by Defendant’s misconduct.

83. CCB has no adequate remedy at law.

84. If the Court grants injunctive relief to CCB, Defendant will suffer no injury
because it has no remaining rights or claims in the PCI Litigation,

85. By contrast, if the Court does not grant CCB injunctive relief, CCB will continue
to suffer the immediate and irreparable harms described above.

86, The public interest weighs strongly in favor of injunctive relief because, among
other reasons, if Defendant makes good on its threat to sell to a third party CCB’s claims arising
from credit card transactions occurring after December 24, 2013, that sale would not only violate
CCB’s ownership rights, but mislead any third party who purchases such claims in the false

belief that they are Defendant’s to sell.

16
Case 2:21-cv-00104-RCY-LRL Document1 Filed 02/18/21 Page 17 of 19 PagelD# 17

WHEREFORE, CCB respectfully requests judgment in its favor and against Defendant
for the following relief:
a, a preliminary and permanent injunction:
i. requiring Defendant to furnish CCB immediately with all
Transaction Data requested by CCB relating to credit card transactions occurring during the class
period in the PCI Litigation, including but not limited to all Transaction Data relating to
transactions occurring between December 24, 2013 and January 25, 2019;

il. prohibiting Defendant from interfering with CCB’s rights as the
exclusive owner of all claims arising from credit card transactions by Defendant, SCRC and/or
SCSCC from January 1, 2004 through January 25, 2019, and during any other class period that
may be established in the PCI Litigation; and

iii. prohibiting Defendant from selling or purporting to sell any claims
or interest in the PCI Litigation to any third party;

b. attorney’s fees and litigation expenses pursuant to Section 7(d) of the
Claims Agreement; and
c. such additional relief as the Court deems just.
Respectfully submitted,
CLAIMS COMPENSATOIN BUREAU, LLC
as assignee of Portfolio Recovery Associates,
LLC

By Counsel

{S/ Robert W_ McFarland

Robert W. McFarland (VSB No. 24021)
Micaylee A. Noreen (VSB No. 92433)
McGuire Woods LLP

101 West Main Street, Suite 9000
Norfolk, VA 23510

17
Case 2:21-cv-00104-RCY-LRL Document1 Filed 02/18/21 Page 18 of 19 PagelD# 18

Tel: (757) 640-3716

Fax: (757) 640-3730
rcfarland@mceuirewoods.com
mnoreen(@mcguirewoods.com

Pro hae vice adinission pending:

Peter J, Weidman

Weidman Law, LLC

600 West Germantown Pike
Suite 400
Plymouth Meeting, PA 19462
Tel: (610) 940-1686

Fax: (610) 743-8532
pweidman@weidmanlaw.com

Counsel for Claims Compensation Bureau, LLC as
assignee of Portfolio Recovery Associates, LLC

18
Case 2:21-cv-00104-RCY-LRL Document1 Filed 02/18/21 Page 19 of 19 PagelD# 19

VERIFICATION

COMMONWEALTH OF VIRGINIA
COUNTY OF HENRICO, to wit,

Before me, the undersigned notary public, in and for the Commonwealth of Virginia,
appeared Mark L. Schneider, as an authorized representative of Claims Compensation Bureau,
LLC, as assignee of Portfolio Recovery Associates, LLC, who stated under oath as follows:

1. To the best of my belief, the factual allegations contained in the preceding pleading
are true and correct.

 

Mark L. Schneider

Subscribed and sworn to before me this rT day of February, 2021.

wwe, (opal Boyt Oe

4

 

Le . NO?
we vee Si Notary Publi
Sle nom HS
=u e PUBLIC Lions 4
il + REG. #7834934 GS = soe . ‘ ’
= pi Mrcomussion f = My Commission Expires: 0% | Al | 2.0L?
a %, EXPIRES faa : . a
ZZ, casi f 2S Registration Number: “7934 & ay
2, Et, oF
a, a Sy
“4,

140778644 2

19
